Citation Nr: 9934225	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-33 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a bilateral foot condition.

In a March 1997 rating decision, the RO denied a claim of 
entitlement to a compensable evaluation for the veteran's 
service-connected laparotomy scar.  To the Board's knowledge, 
the veteran did not file a timely Notice of Disagreement 
regarding that decision.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.203, 20.302 (1999).  Thus, this matter is not 
presently before the Board on appeal.  

However, in a VA Form 646 submitted in August 1999, the 
veteran's accredited representative indicated that the 
veteran was seeking an increased rating for her service-
connected laparotomy scar.  To the extent that the veteran's 
representative is raising a new claim of entitlement to an 
increased rating for the service-connected laparotomy scar, 
this matter is referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

In a Substantive Appeal (VA Form 9) submitted in July 1996, 
the veteran indicated that she desired a personal hearing 
before a traveling member of the Board.  
It does not appear that a hearing was scheduled.

Pursuant to 38 C.F.R. § 20.700 (1999), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing. 38 U.S.C.A. § 7107(b) (West 1991 & Supp. 1999). 

Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following action:

The RO should schedule the veteran for a 
travel board hearing in Los Angeles, 
California.  Appropriate notification 
should be given to the veteran and her 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran and/or her 
representative may furnish additional evidence and argument 
to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









